ORDER
PER CURIAM.
Defendant appeals his conviction by a jury for driving while intoxicated, § 577.-010, RSMo 1986. As it was his third DWI offense, he was sentenced by the court to three years of imprisonment with execution of sentence suspended and placed on five years probation.
The judgment is based upon findings of fact that are not clearly erroneous and no error of law appears. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order pursuant to Rule 30.25(b).